PER CURIAM.
The complaint herein is in the ordinary form of a complaint in ejectment. The defendant pleaded a general denial and the statute of limitations. The cause was tried by the court without a jury. Findings of fact were waived, and judgment rendered in favor of the plaintiff. From this judgment an appeal was taken directly to this court. There is no bill of exceptions or other record of any error in the court below, and the appellant has not filed any brief or points and authorities in support of his appeal. The appeal is manifestly without merit, and the judgment is affirmed, and the superior court is directed to allow to respondent $100 damages, as a part of the costs on appeal.